COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Nathan Maxwell v. The State of Texas

Appellate case numbers: 01-16-00672-CR; 01-16-00679-CR

Trial court case numbers: 16-DCR-073827; 13-DCR-063043A

Trial court:              434th District Court of Fort Bend County

        Appellant, Nathan Maxwell, pleaded guilty to the offenses of sexual assault of a child and
aggravated sexual assault of a child and punishment was assessed at 70 years in the Institutional
Division of the Texas Department of Criminal Justice (TDCJ-ID) for the offense of aggravated
sexual assault of a child and 20 years in TDCJ-ID for the offense of sexual assault. The trial
court ordered all of the exhibits in these two trial court causes sealed by orders signed November
21, 2016.
        On January 30, 2017, appellant’s counsel filed a motion to require the trial court to unseal
these records so that counsel could review them to determine if they were necessary to the appeal
or if the record required supplementing. The State has not filed a response opposing appellant’s
request.
       Maxwell has the right to have his appellate counsel review the record to determine if it is
complete and if there are arguable issues to be raised on appeal. See Ukwuachu v. State, 494
S.W.3d 733, 734 (Tex. App.—Waco 2016, order); Robicheaux v. State, No. 03–14–00329–CR,
2015 WL 653612, at *1 (Tex. App.—Austin Feb. 13, 2015, order). In Robicheaux, the Austin
court of appeals allowed access to the sealed records with specific limitations. See 2015 WL
653612, at *2. In accordance with the limitations set out in Robicheaux, we grant counsel’s
request for access to the sealed exhibits with the following limitations:
        The sealed exhibits are ordered unsealed only as to the attorneys of record for the
       purpose of preparing briefs and motions in this Court;
        Appellate counsel for the State and Appellant may review the contents of the sealed
       exhibits at the office of the Clerk of this Court during regular office hours, but may not
       copy the records or check them out;
        Counsel may take notes but are ordered to destroy any such notes immediately upon
       this Court’s issuance of its mandate in these causes;
        The parties and their counsel are ordered not to disclose any information contained in
       these sealed exhibits to any other person; and
        If the parties raise any arguments concerning evidence contained in the sealed exhibits,
       the parties are ordered to file their appellate briefs under seal in electronic format over the
       counter in the office of the Clerk of this Court, with a statement on the cover of the brief
       clearly stating the brief is sealed by order of this Court.
       It is so ORDERED.

Judge’s signature: _/s/ Harvey Brown
                    Acting individually


Date: February 23, 2017